Citation Nr: 1500439	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  08-37 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for residuals of hepatitis C.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1970 to March 1972.  He testified before the undersigned Veterans Law Judge in May 2013.  A transcript of the hearing is of record.

This case was remanded by the Board in August 2013 and June 2014 for further development and is now ready for disposition.


FINDINGS OF FACT

1.  Hepatitis C was not diagnosed until 1998, many years after service.

2.  Hepatitis C is not related to active service, including any claimed in-service risk factor.


CONCLUSION OF LAW

Residuals of hepatitis C were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  In this case, hepatitis is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  As above, hepatitis is not listed in 38 C.F.R. §§ 3.307, 3.309(a); therefore, the one-year presumption does not apply.  

Finally, service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

In essence, the evidence must show that the Veteran's hepatitis C infection, risk factors, or symptoms were incurred in or aggravated by service.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) Nov. 30, 1998. 

According to VA Fast Letter 04-13 (June 29, 2004), hepatitis C is spread primarily by contact with blood and blood products.  The highest prevalence of hepatitis C infection is among those with repeated, direct percutaneous (through the skin) exposures to blood (e.g., injection drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and people with hemophilia who were treated with clotting factor concentrates before 1987).  

The Fast Letter further states that occupational exposure to hepatitis C may occur in the health care setting through accidental needle sticks.  Thus, a veteran may have been exposed to hepatitis C during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran.  According to the Fast Letter, there have been no case reports of hepatitis C being transmitted by an air gun injection; nevertheless, it is biologically plausible.  

The Fast Letter concludes that it is essential that the examination report upon which the determination of service connection is made include a full discussion of all modes of transmission, and a rationale as to why the examiner believes the a particular mode of transmission was the source of a vveteran's hepatitis C.

The Veteran maintains that he incurred hepatitis C in service.  Specifically, he alleges that he was exposed to the blood as a medical corpsman.  In the alternative, he contends that he was inoculated with an air gun.  The service treatment records (STRs) reveal no treatment or symptoms reasonably attributed to hepatitis C.  Additionally, the separation examination from his last period of service shows a normal clinical evaluation of all systems except his genitourinary system.  

However, the Board notes that hepatitis C was not recognized prior to the late 1980s and as the Veteran separated from service in the early 1970s the absence of in-service manifestations is not dispositive of the issue.  Therefore, the threshold question is whether there is a medical nexus between his duties as a medical corpsman and/or air gun inoculation and the current diagnosis of hepatitis C.  

On this point, the weight of competent evidence is against the claim.  The evidence that may be construed as tending to support the claim is an October 2006 VA outpatient clinic note.  There, the treating physician identified the Veteran's in-service work as a corpsman and jet gun inoculations but identified post-service risk factors of snorting cocaine.  The physician noted that "if [the Veteran's] claims are verifiable [then] transmission of this hep c via his corpsman activities is a likely possibility."  

While supportive of the claim, the Board places less probative value on the opinion because it does little more than suggest the possibility that the Veteran's hepatitis might have been caused by his in-service activities.  As such, the statement is speculative and insufficient to establish a medical nexus.

Next, in a January 2007 Infectious Disease/Hepatitis C consultation, the Veteran requested a letter that hepatitis was service connected.  The infectious disease specialist noted that the Veteran was a medical corpsman (initially reported as in Vietnam but later amended to say in Germany), had inoculations with a jet injector, had post-service exposure with needle sticks in hospital housekeeping, and had snorted marijuana and cocaine.  After a physical examination, the physician reflected: 

I have explained to [the Veteran] clearly that we cannot say when he acquired Hepatitis C and through what mode of transmission.  It is possible that he might have been infected if he had blood exposure to non intact skin/mucous membrane while in service, by needlestick injuries, sexual transmission and snorting drugs.

This opinion, rendered by a specialist, that a causative factor for Hepatitis C could not be determined does not support the claim.  

Next, as part of the on-going development of the claim, the Veteran underwent a VA examination in August 2014.  At that time, he was diagnosed with hepatitis C with risk factors identified as intravenous drug use or intranasal cocaine use, high risk sexual activity, and other direct percutaneous exposure to blood.

After reviewing the claims file and other medical records, the examiner related that the Veteran's history of cocaine abuse was the most significant risk factor for hepatitis C.  The examiner indicated that there was no evidence of an event or injury in service as a medic or working in a VA hospital that caused an increased risk of hepatitis C.  The examiner also reflected that air gun inoculation was not an established risk factor for hepatitis C.  The Veteran also as noted to have other risk factors such as ear piercing and multiple sexual partners but that the most important risk factor was a history of cocaine abuse.  The examiner concluded that it was less likely as not (less than 50/50 probability) that hepatitis C was caused by active duty service.  This opinion weighs strongly against the claim.

In placing high probative value on this opinion, the Board notes that examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file and other medical records, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

The Board has considered the Veteran's lay statements asserting a nexus between his in-service risk factors and current diagnosis of hepatitis C.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report symptoms and his engagement in hepatitis risk factors because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the competent evidence does not attribute the Veteran's hepatitis C to active duty, despite his contentions to the contrary.  In essence, he has offered only his own unsubstantiated opinion of a medical connection.  Although he asserts that he was exposed to the hepatitis C virus during his active duty service, his assertions are not probative because, although he was a medical corpsman some 40 years ago, he did not remain in the health care field.  He is simply not shown to have the training, expertise, or experience to provide the etiology of this disorder.  

While the Board reiterates that the Veteran is competent to report symptoms as they come to him through his senses, hepatitis C is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  Thus, his statements alleging that his current disability stemmed from service have little probative value.  Here, the Board attaches greater probative weight to the clinical findings, the most probative of which indicates no causal connection, than to his statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for residuals of hepatitis C, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, the VCAA duty to notify was satisfied by a letter dated in August 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Further, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date in the same August 2007 letter.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the duty to assist, available service treatment records have been obtained, as have VA treatment records.  The Veteran has not indicated he received any private treatment.  He was also provided with a VA examination, the report of which has been associated with the claims file.  As noted above, the examination was thorough and adequate and provided a sound basis upon which to base a decision with regard to the claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  He was also provided with a hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER


Service connection for residuals of hepatitis C is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


